Citation Nr: 0905949	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which, in relevant part, denied 
the veteran's claim for entitlement to service connection for 
sleep apnea.  The veteran filed a timely Notice of 
Disagreement (NOD), limiting his appeal to this issue only, 
in August 2007 and, subsequently, in December 2007, the RO 
provided a Statement of the Case (SOC).  In March 2008, the 
veteran filed a timely substantive appeal to the Board and, 
subsequently, in March 2008, the RO issued a Supplemental 
Statement of the Case (SSOC).  

At the Veteran's request, a hearing was held before the Board 
in Washington, DC in January 2009.  A transcript of the 
hearing is of record.  At the January 2009 hearing, the 
veteran submitted additional evidence with a written waiver 
of RO consideration, which was signed by the veteran.  38 
C.F.R. § 20.1304(c) (2008).
	

FINDINGS OF FACT

1.  Sleep apnea was first diagnosed in December 2005, 13 
months after the Veteran's discharge from over 21 years of 
active service; medical evidence is somewhat speculative 
regarding the contended causal link but there is ample lay 
evidence of persistent symptoms consistent with sleep apnea 
since service.

2. The evidence is at least in equipoise as to whether the 
Veteran's sleep apnea began during active service.  





CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for sleep apnea is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for sleep 
apnea.  Therefore, any errors in complying with the 
requirements of the VCAA are irrelevant and no further 
development is needed with respect to this claim. 

II.  Service Connection.

a.  Factual Background.  The Veteran essentially contends 
that his sleep apnea first manifested itself in 1995 and has 
worsened since that date.

The Veteran's service treatment records do not contain any 
notation of a diagnosis or treatment for sleep apnea.

In a December 2005 VA treatment record, the Veteran 
reportedly stated that the onset of sleep apnea occurred in 
1995, while he was in Germany.  Symptoms reportedly included 
loud snoring, gasping for breath, and non-restful sleep.  The 
Veteran indicated that, since its onset, the disorder had 
become gradually worse.  After testing, the examiner's 
impression was that the Veteran had severe obstructive sleep 
apnea.  

In a June 2006 private treatment record, the examiner 
diagnosed the Veteran with obstructive sleep apnea; 
continuous positive airway pressure involving apnea, snoring, 
hypoxemia; and mild periodic limb movement disorder.  

In an April 2008 private treatment record, the examiner 
stated that he had reviewed the Veteran's medical records and 
believed that, in his opinion, it was possible that the 
Veteran had experienced sleep apnea for the last four or five 
years.

In a November 2008 lay statement, the Veteran's brother-in-
law stated that he would visit the Veteran when they were 
stationed near each other during service.  At such times, he 
observed the Veteran sleeping and noted that he snored and 
gasped for air frequently.

In a December 2008 lay statement, an individual identifying 
herself as a retired service member indicated that she had 
observed the Veteran displaying symptoms of sleep apnea 
during service.  Specifically, she indicated that, while they 
were both stationed in Europe, she would visit with the 
Veteran's family on weekends and holidays.  During these 
visits, she reportedly witnessed that, while sleeping, the 
Veteran snored loudly, stopped breathing, and, subsequently, 
gasped for air with an audible snort.  She said that she had 
known the Veteran for 17 years and that he had suffered from 
a sleep apnea disorder for 14 of those years.

At the January 2008 Board hearing, the Veteran testified that 
he first experienced symptoms of sleep apnea in 1995, notably 
fatigue and falling asleep at inappropriate times.  (Hearing 
Transcript, page 4).   

b.  Analysis.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or from aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the 
line of duty" means any injury incurred or aggravated during 
a period of active military service, unless such injury was 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, was the result of the 
veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant service connection for sleep apnea.  The 
service treatment records do not contain any record of a 
diagnosis or treatment for sleep apnea.  However, the Board 
notes that the disorder was diagnosed in December 2005, only 
13 months after the Veteran's discharge from over 21 years of 
active service.  An April 2008 private treatment record 
indicates that, having reviewed the Veteran's medical 
records, the examiner believed that it was possible that the 
Veteran had experienced the condition for four to five years.  
While the latter opinion is speculative, the veteran and his 
family members are competent, as laypeople, to report that as 
to which they have personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The veteran has presented a 
credible account regarding the onset of sleep apnea symptoms 
during service, notably fatigue and sleeping at inappropriate 
times.  His colleague and his brother-in-law also contributed 
statements, noting that, during his period of service, they 
observed the Veteran snoring and gasping for air while he 
slept.  Thus, there is medical evidence of a current 
diagnosis of sleep apnea and competent evidence of 
essentially continuous symptoms consistent with sleep apnea 
since 1995, during service.  


In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran's sleep 
apnea began during active service.  With application of the 
doctrine of reasonable doubt, service connection for sleep 
apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for sleep apnea is granted.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


